Dibell, J.
(dissenting.)
I am unable to concur in the view that State ex rel. County of Murray v. District Court of Thirteenth J. D. 138 Minn. 204, 164 N. W. 815, concludes us upon the question of the constitutionality for want of due process of the portion of G. S. 1913, § 5571, referred to in the opinion, and that the question whether compensation might be allowed the engineer upon proper notice to the county is foreclosed.
In the case cited, which involved the ditch proceeding here involved, the majority opinion held the statute unconstitutional for want of due process because it made no provision for notice. The order then under review was made ex parte. The order now under review was made upon notice. Justice Hallara dissented upon the question of constitutionality. His views were these:
“First, in judicial proceedings, the legislature can provide that jurisdiction once acquired shall continue for all purposes until the proceeding is finally terminated, and no notice except the first is jurisdictional, or an essential to due process of law.”
“Second; where a statute provides for an interlocutory hearing or proceeding, but does not provide for notice, a requirement of notice is implied. * * * And, if notice is given, the proceeding is in all respects regular and the statute operative.”
A motion for reargument was made. It followed the suggestion of Justice Hallam’s dissent. Counsel acceded to the proposition that compensation could not be given except upon proper notice, and, apparently having in mind the situation now before us, asked a holding that there would be due process if proper notice were given. Such a holding would not have changed the result, for notice had not been given. In *28the opinion nothing was said about the possible effect of- a proper notice. It was not argued in the briefs, for none had been given. The motion, referred to as a motion for reargument and to modify the opinion, was denied in a Per Curiam of which the following was the closing paragraph:
“But it may be understood that the question whether an order made under the statute would be valid if proper notice was given by order to show cause or otherwise of the application to the court is left open, to be determined when a case shall come before us where such notice has been given.”
This portion of the opinion invited an understanding by the bar that the question, if it ever should arise, whether compensation might be allowed upon proper notice was “left open” for decision; indeed the Per Curiam said it was. The court understood it so. A few months later, in State v. Hansen, 140 Minn. 28, 167 N. W. 114, it said:
“In State v. District Court of Thirteenth Judicial District, 138 Minn. 204, 164 N. W. 815, reference was made to the complete character of the notices and their sufficiency' for the purposes intended. It was there held that GL S. 1913, § 5571, intended that the county should be liable for engineers' expenses and the like, though the ditch was not established and that so construed, and when notice to the county was not given, an order for their payment was invalid for want of due process; for, as was there said, the county was a necessary party to the controversy over it; and it was left for future decision whether an order would be valid if made after due notice to the county and an opportunity to be heard upon an order to show cause or its equivalent. Nothing more was decided.”
A little later, in Baugh v. County of Norman, 140 Minn. 465, 168 N. W. 348, the question was treated as still open, with a strong intimation that notice, such as suggested in Justice Hallam’s dissenting opinion, would constitute due process, Justice Holt, who wrote the opinion, saying:
“It is contended that the decision in State v. Thirteenth Judicial District, 138 Minn. 204, 164 N. W. 815, declared the quoted part unconstitu*29tional, therefore no valid judgment cañ be rested upon the procedure therein authorized. That decision involved a case where, after the dismissal of the drainage proceeding, the court, without notice to the county, ordered the payment of engineer’s fees in a sum greatly in excess of the amount of the petitioner’s bond. And it was held that the provision violated the due process of law requirement of the Constitution insofar as it contemplated fixing, on an ex parte application, a personal liability against the county for the preliminary expenses where the proceeding had been dismissed for failure of the petitioners to give an adequate bond. But, the reservation made upon the denial of the petition for a rehearing and the trend of the decision in State v. Hansen [140 Minn.] 28, 167 N. W. 114, indicate that the procedure adopted in the base at bar, to obtain payment from the appellant county, does not lack the due process of law feature.”
It seems to me that much can be urged in support of the correctness of the view expressed in Justice Hallam’s dissent upon the constitutional question. If we considered arguments pursuant to what Justice Holt terms “the reservation made upon the denial of the motion for a rehearing” we might be in accord. But it is now held that the question mentioned in the Per Curiam as one left open, is concluded by the opinion to which it is appended. It is not held that the requirement of a notice, which all agree is essential, ought not to be implied in the statute, nor that upon the giving of a proper notice it ought not to be held that there was due process; it is held that we cannot inquire.
The construction by which the court concludes itself from inquiring into'an important question of law is, it seems to me, a strained construction of its own opinion, and it results in holding a statute unconstitutional for want of due process without a hearing of counsel or a consideration of the argument on which it is sought to sustain it.